 In the Matter of NEIL J. KUNST, LLOYD M. NORTON, AND LORETTA StiKUNST, D/B/A CONNOR FOUNDRY COMPANYandINTERNATIONALMOLDERS AND FOUNDRY WORKERS, LOCAL #213, A. F. OF L.Case No. 7-R-1564.-Decided October 23,1943Warner, Norcross cfi Judd, by Mr. Lawson E. Becker,of GrandRapids, Mich., for the Company.Mr. John P. Warner,of Kalamazoo, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders and FoundryWorkers, Local #213, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Neil J. Kunst, Lloyd M. Norton, and LorettaS.Kunst, d/b/a Connor Foundry Company, Grand Rapids, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before HaroldA. Cranefield, Trial Examiner. Said hearing was held at GrandRapids, Michigan, on October 8, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConnor Foundry Company is a copartnership with its principalplace of business at Grand Rapids, Michigan, where it is engaged inthe manufacture of grey iron castings.Approximately 53 percent of53 N. L. R. B., No. 6.21 22DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDthe raw materials used by the Company is shipped to it from pointsoutside the State of Michigan.The Company sells products valuedat about $15,000, monthly, practically all of which is shipped topoints within the State of Michigan.II.THE ORGANIZATION INVOLVEDInternational Molders and Foundry Workers, Local #213, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONDuring August 1943, the Union requested the Company to recognizeit asthe exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in agreement with a, stipulation of the parties, that allemployees of the Company, excluding office employees and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a union appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. ,1The Regional Director reported that the Union presented 21 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof September 20, 1943.There are approximately 42 employees in the appropriate unit CONNORFOUNDRYCOMPANYDIRECTION OF ELECTION23By virtue of and pursuant to the, power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Neil J. Kunst,Lloyd M. Norton, and Loretta S.Kunst,d/b/a Connor Foundry Com-pany, Grand Rapids, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfromthe date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules andRegulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employee's who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been dischargedfor causeand who have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby International Molders and Foundry Workers, Local #213,affil-iated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.